Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 1 of 15




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


   GABRIELLE BARGOOT,

          Plaintiff,                                                CASE NO.

   v.                                                               Plaintiff Demands a
                                                                    Trial by Jury
   THE SCHOOL DISTRICT OF PALM BEACH
   COUNTY,

         Defendant,
   __________________________________________

                       COMPLAINT AND DEMAND FOR TRIAL BY JURY

         Plaintiff, Gabrielle Bargoot (hereinafter referred to as “Plaintiff” and/or “Bargoot”), by

  and through her counsel, Derek Smith Law Group, PLLC, hereby complains of Defendant the

  School District of Palm Beach County (hereinafter referred to as “Defendant” and/or “PBC”),

  and alleges as follows:

                                          INTRODUCTION

         1.      This employment discrimination case is about an employer who subjected its

  disabled employee to relentless harassment, discrimination and retaliation to force the employee’s

  unlawful termination in favor of employing what they incorrectly believed to be more able-bodied

  employees.

         2.      Plaintiff Bargoot brings this action pursuant to the Americans with Disabilities Act,

  42 U.S.C. §§ 12101, et seq. as amended (“ADAAA”) and 42 U.S.C. § 1983 (“§1983”) to redress

  the deprivation of Plaintiff’s rights, privileges and immunities secured by the laws and Constitution

  of the United States.




                                                   1
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 2 of 15




          3.      Ms. Bargoot seeks monetary relief to redress Defendant’s unlawful employment

  practices in violation of both the ADAAA and the 1983. Additionally, this action seeks to redress

  Defendant’s deprivation of Ms. Bargoot’s personal dignity and her civil right to pursue equal

  employment opportunities.

          4.      Ms. Bargoot found herself at the center of a hostile work environment as part of a

  scheme orchestrated by the Defendant to unlawfully terminate Ms. Bargoot.

          5.      Defendant’s false and misconceived notations of Ms. Bargoot’s physical

  capabilities and faculties wholly guided their unlawful decision and treatment of Ms. Bargoot.

  Rather, Defendant’s unrelenting discrimination against Plaintiff culminated with her unlawful

  termination.

          6.      At bottom, Defendant is liable for subjecting Ms. Bargoot to a work environment

  infested with relentless disability discrimination and for wrongfully terminating Plaintiff because

  of her disability.

                                               PARTIES

          7.      At all material times, Plaintiff Gabrielle Bargoot (hereinafter referred to as

  “Plaintiff” or “Bargoot”) is a disabled female.

          8.      Plaintiff Bargoot was and still is an individual female residing in Palm Beach

  County, Florida.

          9.      At all material times, Defendant the School District of Palm Beach County

  (hereinafter referred to as “Defendant” and/or “PBC”) was and still is a Florida governmental

  body duly existing and established by the virtue and laws of the State of Florida with offices in

  Palm Beach County, Florida.




                                                    2
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 3 of 15




         10.     Defendant PBC is a “person” within the meaning of 42 U.S.C. §2000e(a) and 42

  U.S.C. § 1983, and an “employer” within the meaning of 42 U.S.C. §2000e(b).

         11.     At all relevant times, Defendant has been continuously doing business in the State

  of Florida and have continuously held at least 15 employees throughout all relevant calendar years.

  42 U.S.C. § 12111(5)(A).

         12.     At all relevant times, Defendant has continuously been an employer engaged in an

  industry affecting commerce within the meaning of Sections 101(5) of the ADA, 42 U.S.C. §

  12115(5) and Section 107(7) of the ADA, 42 U.S.C. § 12117.

         13.     Defendant is and has been a covered entity under Section 102(2) of the ADA, 42

  U.S.C. § 12111(2).

                                   JURISDICTION AND VENUE

         14.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367. This action is

  authorized and instituted pursuant to Section 107(a) of the ADA, 42 U.S.C. § 12117(A), which

  incorporates by reference Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1).

         15.     Plaintiff is expressly authorized to bring this action by Section 107(a) of the ADA.

  Plaintiff has an implied cause of action to bring this suit under § 1983.

         16.     Venue is proper in this Court under 28 U.S.C. §1391 because the unlawful

  employment practices alleged below were committed within the jurisdiction of the United States

  District Court for the Middle District of Florida, Jacksonville Division. Defendants were located

  in this judicial district and a substantial part of the events or omissions giving rise to this action,

  including the unlawful employment practices alleged herein occurred in this district. Plaintiff was

  employed by Defendant within Fernandina Beach, Florida, located in Nassau County, Florida.




                                                    3
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 4 of 15




                             ADMINISTRATIVE PREREQUISITES

         17.     Plaintiff Bargoot has complied with all statutory prerequisites to file this action.

         18.     On or about May 29, 2020, Plaintiff dual-filed his charge for discrimination with

  the Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

  Human Relations (“FCHR”) against Defendant alleging the facts as set forth herein.

         19.     In accordance with and pursuant to the existing workshare agreement between the

  two agencies, an FCHR filing automatically operates as a dual EEOC filing.

         20.     On or about February 8, 2021, the EEOC issued Plaintiff a Right to Sue Letter.

         21.     This action is being commenced within ninety (90) days of receipt of the EEOC

  Right to Sue Letter.

         22.     This action is being commenced more than (180) days since the inception of

  Plaintiff’s administrative action against the Defendant.

                             STATEMENT OF MATERIAL FACTS

         23.     In or around the spring of 2019, Defendant PCB hired Plaintiff as a “Math Teacher”

  for gifted or exceptional students in the sixth grade. Defendant PCB assigned Plaintiff to serve in

  such roll at “Congress Middle School.” Plaintiff officially began her employment in August 2019.

         24.     At all times material, Plaintiff graduated Summa Cum Laude with her bachelor’s

  degree from Florida Atlantic University. Plaintiff subsequently went on to earn her master’s degree

  from Boston University in Education with a concentration in Applied Human Development with

  a grade point average of 3.8.

         25.     Furthermore, at all times material, Plaintiff held multiple certifications in the field

  of education as well as two years of teaching experience upon beginning employment with

  Defendant.




                                                   4
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 5 of 15




          26.     Throughout the course of her employment, Plaintiff suffered from Dysautonomia.

  Dysautonomia is an illness of the autonomic Nervous System, or the nerves that regulate

  nonvoluntary bodily functions such as heartbeat, breathing, and digestion.

          27.     Symptoms commonly associated with Dysautonomia include but are not limited to

  dizziness, fainting, difficulty with balance, noise/light sensitivity, chest pain/discomfort,

  uncontrolled body temperature, uncontrolled tiredness, nauseous and vomiting. These symptoms

  can be periodic or present as a constant.

          28.     On or about September 6, 2019, Plaintiff fainted during work and was taken to the

  emergency room. Prior to this incident, Plaintiff had fainted several other times while on campus.

          29.     In or around October or November of 2019, Plaintiff’s mother called and discussed

  Plaintiff’s condition with Defendant’s Assistant Principal zitner. Plaintiff’s mother explained that

  Plaintiff needed to take certain steps in order to care for her health but that it would not hinder her

  ability to do her job.

          30.     On or about November 11, 2019, during a Professional Development Day event,

  Plaintiff fainted again.

          31.     After coming to, Plaintiff was confronted by Defendant’s employee DENISE

  O’CONNOR (“O’CONNOR”), who told Plaintiff that they needed to have a meeting to discuss

  “what to do about these incidents” (referring to Plaintiff’s fainting caused by her disability).

          32.     Despite insisting such was necessary, O’CONNOR refused to actually schedule a

  meeting with Plaintiff to discuss her disability and her having fainted while at work. As a result of

  O’CONNOR’s inaction, the meeting was never arranged.

          33.     In or around November of 2019, Plaintiff requested reasonable accommodations

  from Defendant for her disability.




                                                    5
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 6 of 15




         34.     At all times material, these requests included teaching from a seated position,

  exemption from fire drills and an avoidance of areas that may be too loud (including taking her

  class to lunch a little early so that she would not be there while everyone else is and not

  participating in the rotating shifts of lunch duties and instead performing a different task that was

  also part of the rotating shifts.) Plaintiff was unsuccessful in her attempts to send in the

  recommendations provided by her physician due to a faulty FAX machine.

         35.     On or about December 2, 2019, Plaintiff successfully faxed her requests for

  reasonable accommodations to Defendant.

         36.     On or around that same day, Plaintiff was struck in the head accidentally by a

  student’s iPad and, as a result, was knocked unconscious and suffered a concussion as well as

  temporary memory loss.

         37.     Plaintiff’s injuries required emergency medical attention, and Plaintiff was taken

  to the hospital via ambulance.

         38.     At all times material, while Plaintiff was healing from the concussion, her

  Dysautonomia symptoms intensified.

          39.    While recovering from her injuries, Plaintiff’s mother, on Plaintiff’s behalf,

  contacted Defendant’s employees SHADRIKA TAYLOR (!TAYLOR”) and KAREEM

  THOMPSON (!THOMPSON”) to discuss Plaintiff’s condition and the injuries sustained that

  resulting in Plaintiff’s emergency room visit. Plaintiff’s mother also assured O’CONNOR would

  be update on Plaintiff’s condition. Plaintiff’s mother further requested an incident report for the

  injuries which occurred during school hours that required medical attention from THOMPSON.

          40.    THOMPSON assured Plaintiff’s mother that he would inform O’CONNOR of the

  incident and that he would provide Plaintiff with an emailed statement detailing the incident.



                                                   6
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 7 of 15




          41.    On or about December 3, 2019 Plaintiff was scheduled for an evaluation with

  O’CONNOR. When Plaintiff arrived at O’CONNOR’s office, a “Do Not Disturb” sign was

  placed on the door. As a result, Plaintiff attempted to reschedule her evaluation.

          42.    Upon rescheduling, Plaintiff was provided her first formal evaluation.

  Defendant’s employees, in retaliation for Plaintiff’s request for accommodation provided

  Plaintiff an uncharacteristically low score, far worse than any of her previous evaluations.

          43.    On or about December 5, 2019, a post evaluation meeting was scheduled with

  O’CONNOR, which was standard practice following providing employees with their respective

  evaluation.

          44.    As a result of Defendant’s refusal to implement Plaintiff’s requested

  accommodation, Plaintiff again fainted while at work. As a result, Plaintiff was unable to attend

  the post-evaluation meeting which was subsequently rescheduled for December 6, 2020.

         45.     On or around December 11, 2020, Defendant wrongfully and unlawfully terminated

  Plaintiff because of her disability, and 6n retaliation for her objections to Defendant’s unlawful

  discriminatory practices.

         46.     At all relevant times, Plaintiff was and continued to be qualified for the position

  she held and for the various positions she maintained with Defendant.

         47.     The aforementioned allegations are just some of the examples of the discrimination

  and retaliation Ms. Bargoot suffered at the hands of the Defendant and are not an exhaustive list

  of Plaintiff’s experiences of discrimination and harassment while employed with Defendant.

         48.     Plaintiff believes she has been discriminated and retaliated against in violation of

  the ADAAA.




                                                   7
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 8 of 15




            49.   Additionally, Ms. Bargoot further claims a continuous practice of discrimination

  and continuing violations and makes all claims herein under the continuing violations doctrine.

  Defendant has exhibited a pattern and practice of unlawful discriminatory conduct.

            50.   As a result of the acts and conduct complained of, Ms. Bargoot has suffered and

  will continue to suffer loss of income, loss of salary, bonuses, benefits, and other compensation

  which such employment entails. Ms. Bargoot also suffered future pecuniary losses, emotional

  pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

  losses.

            51.   Ms. Bargoot suffers from increased stress and anxiety. Similarly, Ms. Bargoot has

  trouble sleeping as a result of Defendants’ unlawful conduct.

            52.   Further, as a result of Defendant’s unlawful employment practices, Ms. Bargoot

  felt extremely humiliated, degraded, victimized, embarrassed and emotionally distressed.

            53.   As Defendant’s conduct has been malicious, willful, extreme and outrageous, and

  with full knowledge of the law, Ms. Bargoot seeks punitive damages against Defendant. Ms.

  Bargoot has presented factual allegations that would permit any reasonable jury to award damages.

            54.   At bottom, Defendant is liable for their reckless disregard for Ms. Bargoot’s

  personal dignity and her civil right to pursue equal employment opportunity.

            55.   Ms. Bargoot has suffered damages as a result of Defendant’s unlawful employment

  practices.

                                         COUNT ONE
                                        42 U.S.C. § 1983
                         Fourteenth Amendment Equal Protection Clause
                                    Disability Discrimination

            56.   Plaintiff reincorporates the allegations in the previous paragraphs.

            57.   Section 1983 provides that:



                                                    8
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 9 of 15




                         [e]very person who, under color of any statute, ordinance, regulation,
                         custom, or usage, of any State … subjects, or causes to be subjected, any
                         citizen of the United States … to the deprivation of any rights, privileges,
                         or immunities secured by the Constitution and laws, shall be liable to the
                         party injured in an action at law.

         58.     Under the Equal Protection Clause, individuals have a constitutional right to be free

  from unlawful discriminatory harassment in public employment.

         59.     A plaintiff may establish municipal liability by showing the municipality itself

  causes the constitutional violation at issue.

         60.     A plaintiff may establish entity liability by showing an unofficial custom or practice

  of the Defendant shown through repeated acts or decision of a municipal official with final policy-

  making authority.

         61.     Municipal liability attaches under § 1983 where a deliberate choice to follow a

  course of action is made from among various alternatives.

         62.     Pursuant to state law, both THOMPSON and O’CONNOR are municipal officials

  with final policymaking authority.

         63.     THOMPSON and O’CONNOR acted under the color of state law to deliberately

  deprive Plaintiff of her rights, privileges and immunities secured by the Fourteenth Amendment

  to the U.S. Constitution and laws of the United States.

         64.     At all times relevant, Defendant, by and through its employees, intended to

  unlawfully discriminate against Ms. Bargoot in the terms and conditions of her employment

  because of her disability, and Defendant did unlawfully discriminate against Ms. Bargoot in the

  terms and privileges of her employment because of her disability in violation of the 1983.

         65.     The discriminatory actions of Defendant against Plaintiff, as described and set forth

  above, constitute an adverse employment action for purposes of the 1983. In subjecting Plaintiff




                                                   9
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 10 of 15




   to adverse employment action on the basis of her disability, Defendant intentionally discriminated

   against Plaintiff with respect to the compensation, terms, conditions, or privileges of her

   employment.

          66.     Ms. Bargoot was subject to unwelcome discriminatory conduct during the latter

   term of her employment with Defendant and this conduct was directed to and perpetuated upon

   Plaintiff because of her disability.

          67.     As a result of her disability, Defendant subjected and permitted its employees to

   expose Plaintiff to discrimination and unlawful discharge.

          68.     Defendant was notified about and was otherwise aware of the discriminatory

   conduct and policies directed at Ms. Bargoot by Defendant’s employees/management and failed

   to take appropriate corrective action.

          69.     Defendant violated the 1983by unlawfully discharging and discriminating against

   Plaintiff based her disability, of which the Defendant was fully aware.

          70.     As a direct and proximate result of Defendants’ intentional discriminatory conduct

   in violation of the 1983, Plaintiff has suffered and will continue to suffer financial and economic

   damages in the form of lost wages (front and back pay) and lost benefits. Plaintiff has also suffered

   and will continue to suffer emotional distress, mental anguish, loss of dignity, and other intangible

   damages. Plaintiff accordingly demands lost economic damages, lost wages, back pay, interest,

   front pay, the value and/or economic impact of lost benefits, and compensatory damages.

          71.     Plaintiff further requests attorney’s fees and costs be awarded as permitted by law.

          72.     Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

   disregard of Plaintiff’s rights under the 1983, warranting the imposition of punitive damages in

   addition to compensatory damages.




                                                    10
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 11 of 15




           73.      Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights

   guaranteed under the 1983.

           74.      As a direct and proximate result of the unlawful discrimination facilitated by

   Defendant and deprivation of Plaintiff’s equal protection rights, Plaintiff has suffered damages.

           75.      Defendants are liable for unlawful disability discrimination under the 1983.

                                              COUNT TWO
                           Cause of Action for Discrimination Under the ADAAA
                                          (Disparate Treatment)

           76.      Plaintiff reincorporates the allegations in the previous paragraphs.

           77.      Title I of the ADA provides that employers shall not discriminate against qualified

   individuals on the basis of a disability. 42 U.S.C. § 12112(a).1

           78.      Plaintiff is a disabled individual under the law because she has a record of, and

   actually has, a disability diagnosis pursuant to the ADAAA. This disability affects multiple major

   life functions and major bodily functions including but not limited to performing manual tasks,

   lifting and manipulating objects, standing, sitting, bending, and overall function of his nervous

   system.

           79.      Plaintiff was otherwise qualified to perform the essential functions of her job with

   or without a reasonable accommodation.

           80.      After subjecting Plaintiff to unrelenting targeted discriminatory practices,

   Defendant orchestrated a scheme to terminate Plaintiff under the guise of legitimate circumstances.

           81.      Defendant knowingly and intentionally discriminated against Plaintiff by

   terminating her employment on the basis of his disability.




   1
     The ADA defines a disability as a “physical or mental impairment” that “substantially limits” one or more “major
   life activities.” 29 C.F.R. § 1630.2(g)(1).


                                                           11
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 12 of 15




          82.     Accordingly, Plaintiff’s unlawful termination occurred under circumstances giving

   rise to an inference of discrimination.

          83.     As a result of Defendant unlawful and discriminatory conduct against Plaintiff in

   violation of 42 U.S.C. section 12112(a), Plaintiff has suffered damages.

          84.     As a direct and proximate result of Defendant intentional discriminatory conduct in

   violation of the ADAAA, Plaintiff has suffered and will continue to suffer financial and economic

   damages in the form of lost wages (front and back pay) and lost benefits. Plaintiff has also suffered

   and will continue to suffer emotional distress, mental anguish, loss of dignity, and other intangible

   damages. Plaintiff accordingly demands lost economic damages, lost wages, back pay, interest,

   front pay, the value and/or economic impact of lost benefits, and compensatory damages.

          85.     Plaintiff further requests attorney’s fees and costs be awarded as permitted by law.

          86.     Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

   disregard of Plaintiff’s rights under the ADAAA, warranting the imposition of punitive damages

   in addition to compensatory damages.

          87.     The conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights

   guaranteed under the ADAAA.

          88.     As a direct and proximate result of the unlawful discrimination facilitated by

   Defendant, Plaintiff has suffered damages.

          89.     Defendant is liable for unlawful disability discrimination under the ADAAA.

                                          COUNT THREE
                        Cause of Action for Discrimination Under the ADAAA
                                    (Hostile Work Environment)

          90.     Plaintiff reincorporates the allegations in the previous paragraphs.




                                                    12
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 13 of 15




          91.     Courts recognize disability-based hostile work environment claims under the ADA.

   See, e.g., Phillips v. Harbor Venice Mgmt., LLC, No. 8:19-CV-2379-T-33TGW, *1, *3, 2020 WL

   2735201 (M.D. Fla. May 26, 2020) (“the Court will assume that a disability-based hostile work

   environment claim is actionable under the ADA.”); Schwertfager v. City of Boynton Beach, 42 F.

   Supp. 2d 1347, 1366 (S.D. Fla. 1999) (same).

          92.     Plaintiff was subjected to unwelcome harassment based on her actual and/or

   perceived disability. Defendant, by and through its representatives, berated, humiliated, and

   demeaned Plaintiff on a regular basis because of her disability.

          93.     Plaintiff complained to Defendant regarding the discriminatory animus to no avail.

          94.     This conduct was undoubtedly sufficiently severe and/or pervasive to alter the

   terms and conditions of Plaintiff’s employment. Accordingly, Defendant subjected Plaintiff to a

   hostile work environment because of her disability.

          95.     As a direct and proximate cause of the discrimination facilitated by Defendant,

   Plaintiff has suffered damages.

          96.     Defendant is liable for unlawful disability discrimination under the ADAAA.

                                           COUNT FOUR
                          Retaliation in Violation of the ADA 42 U.S.C. § 12203(a)

          97.     Plaintiff reincorporates the allegations in the previous paragraphs.

          98.     The ADA prohibits employment discrimination against an individual for opposing

   or complaining about unlawful disability discrimination. 42 U.S.C. § 12203(a).

          99.     Plaintiff opposed Defendant’s discriminatory treatment by reporting the unlawful

   conduct to Defendant directly and again through counsel.




                                                   13
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 14 of 15




           100.     Following Plaintiff’s opposition to the discriminatory harassment and actions

   against Plaintiff, the discrimination and hostility increased dramatically. Defendant began to

   impose unrealistic restriction upon Plaintiff.

           101.     Ultimately, Defendant unlawfully terminated Plaintiff in retaliation for her

   complaints of discrimination and request for accommodation.

           102.     Defendant is strictly and/or vicariously liable for retaliating against Plaintiff for

   complaining about unlawful disability discrimination.

           103.     As a result of Defendant unlawful employment practices in violation of the ADA,

   Plaintiff has suffered damages.

                                               COUNT FIVE
                            Disability Discrimination (Failure to Accommodate)
                               in Violation of the ADA 42 U.S.C. § 12112(a)

           104.     Plaintiff reincorporates the allegations in the previous paragraphs.

           105.     Title I of the ADA provides that employers shall not discriminate against qualified

   individuals on the basis of a disability. 42 U.S.C. § 12112(a).2

           106.     The ADA obligates employers to provide reasonable accommodations to a

   qualified disabled individual. 42 U.S.C. § 12112(b)(5)(A)). Qualified individuals are those who

   can perform the essential functions of their jobs with or without reasonable accommodations.

           107.     Plaintiff is a disabled individual because she has a record of, and actually has,

   disability.    This disability affects multiple major life functions and major bodily functions

   including but not limited to performing manual tasks, lifting and manipulating objects, standing,

   sitting, bending, and overall function of his nervous system.




   2
     The ADA defines a disability as a “physical or mental impairment” that “substantially limits” one or more “major
   life activities.” 29 C.F.R. § 1630.2(g)(1).


                                                           14
Case 9:21-cv-80849-DMM Document 1 Entered on FLSD Docket 05/10/2021 Page 15 of 15




           108.    Plaintiff is a qualified individual because Plaintiff was fully capable of performing

   the essential functions of his job with the aforementioned accommodations.

           109.    Plaintiff requested an accommodation which Defendant denied and/or failed to

   enforce.

           110.    Defendant is strictly and/or vicariously liable for discriminating against Plaintiff on

   the basis of his disability.

           111.    As a result of Defendants’ failure to accommodate Plaintiff in violation of 42

   U.S.C. section 12112(a), Plaintiff has suffered damages.

                                    DEMAND FOR JURY DEMAND

           Plaintiff requests a jury trial on all issues to be tried.

                                          PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests this Court enter judgment against

   Defendant for all damages suffered by Plaintiff, including economic damages, lost wages (back

   pay and front pay) and benefits, liquidated damages, statutory damages, compensatory damages,

   emotional distress damages, punitive damages, interest, attorney’s fees and costs, disbursements

   of action, and any other remedies (monetary and/or equitable) allowable by law as a result of

   Defendant’s conduct in violation of both the ADEA and 1983.


   Dated: Miami, Florida                              DEREK SMITH LAW GROUP, PLLC
          May 10, 2021

                                                      Caroline H. Miller, Esq.
                                                      701 Brickell Ave, Suite 1310
                                                      Miami, FL 33131
                                                      Tel: (305) 946-1884
                                                      Fax: (305) 503-6741
                                                      Caroline@dereksmithlaw.com

                                                      Counsel for Plaintiff



                                                       15
